               Case 1:19-cv-00479 Document 1 Filed 05/03/19 Page 1 of 9



                         IN THE UNITED STATES DISTRICT COURT
                          FOR THE WESTERN DISTRICT OF TEXAS
                                    AUSTIN DIVISION

UNITED STATES OF AMERICA,                        §
               Plaintiff,                        §
                                                 §
v.                                               §    Civil No. A-19-CV-479
                                                 §
ONE 2012 CADILLAC SRX SUV,                       §
VIN: 3GYFNAE3XCS545828,                          §
                Defendant.                       §


                         VERIFIED COMPLAINT FOR FORFEITURE

        NOW COMES Plaintiff United States of America, by and through the United States

Attorney for the Western District of Texas, pursuant to Rule G, Supplemental Rules for

Admiralty or Maritime Claims and Asset Forfeiture Actions, Federal Rules of Civil Procedure,

and respectfully states as follows:

                                I. NATURE OF THE ACTION

        1.      This action is brought by the United States seeking forfeiture to the United States

of    the    following   property:      One    2012    Cadillac      SRX   SUV     K3500,    VIN:

3GYFNAE3XCS545828 (hereinafter referred to as “Defendant Vehicle” or “Cadillac”).

                         II. STATUTORY BASIS FOR FORFEITURE

        2.      This is a civil forfeiture action in rem brought against the Defendant Vehicle for

violation of the Controlled Substances Act, 21 U.S.C. §§ 801 et seq., and subject to forfeiture to

the United States pursuant to 21 U.S.C. § 881(a)(4), which states:

     § 881. Forfeitures
         (a) Subject property
             The following shall be subject to forfeiture to the United States and no
             property right shall exist in them:
                                                 ***
                Case 1:19-cv-00479 Document 1 Filed 05/03/19 Page 2 of 9



                    (4) All conveyances, including aircraft, vehicles, or vessels, which are
                    used, or are intended for use, to transport, or in any manner to facilitate
                    the transportation, sale, receipt, possession, or concealment of property
                    described in paragraph (1), (2), or (9).

                                 III. JURISDICTION AND VENUE

          3.      Under 28 U.S.C. § 1345, the Court has jurisdiction over an action commenced by

the United States, and under 28 U.S.C. § 1355(a), the Court has jurisdiction over an action for

forfeiture. This Court has in rem jurisdiction over the Defendant Vehicle under 28 U.S.C. §§

1355(b) and 1395.

          4.      Venue is proper in this district pursuant to 28 U.S.C. § 1355(b)(1) because the

acts or omissions giving rise to the forfeiture occurred in this District and because the Defendant

Vehicle is found in this District. See also 28 U.S.C. § 1395(b).

          5.      The Defendant Vehicle was seized on December 17, 2018, by the Drug

Enforcement Administration (DEA). The Defendant Vehicle has remained in the custody of the

DEA, within the jurisdiction of the United States District Court, Western District of Texas, and

shall remain within the jurisdiction of the court pending litigation of this case.

                           IV. FACTS IN SUPPORT OF FORFEITURE

          6.      On December 17, 2018 at approximately 4:13 p.m., a detective in the Williamson

County Sheriff’s Office (WCSO) observed the Defendant Vehicle commit a traffic violation:

following too closely and failing to signal a lane change. A traffic stop was conducted at or

about 8500 North IH-35, in Jarrell, Texas near mile marker 268. The detective explained to the

driver – Martha A. Zapata (Zapata) – why she was stopped, and he advised her that he was going

to issue a warning ticket. Zapata’s two adult daughters 1 were in the vehicle along with two


1
    The daughters were identified as K. Ortega (Ortega) and A. Villarreal. Ortega purportedly co-owns the
                                                  Page 2
             Case 1:19-cv-00479 Document 1 Filed 05/03/19 Page 3 of 9



minor grandchildren.     The detective requested Zapata’s driver’s license, registration, and

insurance and asked Zapata to sit in his service vehicle while he wrote the warning.

       7.      In the detective’s service vehicle, he asked Zapata how her day was going and

where they were coming from. Zapata replied that they were coming from San Antonio where

they had done some shopping and were heading to Dallas to buy dresses for her boutique, which

was based out of her home. When asked if they had been in San Antonio for a couple of days,

Zapata replied negatively, explaining that they just passed through San Antonio, which

contradicted her earlier statement of shopping in San Antonio for the day. As they talked, Zapata

could not remember the name of the store she was going to even though she stated that she drove

up to Dallas about every two weeks. As she continued talking, Zapata kept adding to her story,

and then she said that she had only been to Dallas twice. When asked how long she had the

vehicle, Zapata could not remember; then she answered that it was coming up to a year. The

registration information, however, indicated that Zapata purchased the vehicle fifteen months

prior. Zapata also said she sold jewelry, shoes, and cocktail dresses out of her home, which

contradicted an earlier statement that she only sold formal dresses.

       8.      When the detective asked for her phone number, Zapata had difficulty

remembering it.    During the conversation, the detective learned that Zapata had no hotel

reservation for her two-day stay in Dallas nor could she recall the name or address of the store

she was going to visit which was the purpose of her trip. Throughout the whole time, Zapata

appeared extremely nervous, talked very fast, and contradicted what she said on multiple

occasions.




Defendant Vehicle with Zapata.
                                              Page 3
                Case 1:19-cv-00479 Document 1 Filed 05/03/19 Page 4 of 9



          9.     While preparing the warning, the detective noticed that the insurance card was for

a Ford vehicle, not the Cadillac, so he went back to the Defendant Vehicle and asked the

daughters if they could find the insurance card for the Cadillac. As the daughters searched, the

detective asked them where they were coming from, and they stated Eagle Pass. They stated that

they were going to Dallas to buy mannequins (not dresses) for Zapata’s store and that they would

be staying one or two days. They further stated that they had been once before to Dallas to buy

dresses, that they had been the month before, and that they stayed at a Holiday Inn. The

detective asked the daughters if they stopped along the way, and they replied that they had only

stopped to change the baby’s diaper. These statements contradicted Zapata’s statements. Once

the insurance card for the Cadillac was found, the detective returned to his service vehicle and

Zapata.

          10.    Back in his service vehicle, the detective asked Zapata if everything in the vehicle

belonged to her. Zapata stated, yes, all items belonged to her and her daughters. Zapata denied

having any firearms, large amounts of currency, or marijuana. Zapata also denied having any

heroin or cocaine while chuckling several times; she further denied having any drugs or

compartments in the vehicle. When asked for consent to search the Defendant Vehicle, Zapata

consented.

          11.    For safety reasons, the detective asked Zapata to move her vehicle off of the busy

highway to a parking lot on the access road. Once the Defendant Vehicle was parked, the

detective opened the hatchback and noticed that the screws holding the trunk/storage panel were

scratched (which indicated that it had been tampered with). After moving a panel on the back

right side of the vehicle, the detective found a secret electronic compartment built into the rear

passenger-side quarter-panel. The detective inserted a fiber optic scope and observed multiple

                                                Page 4
              Case 1:19-cv-00479 Document 1 Filed 05/03/19 Page 5 of 9



bundles of suspected narcotics hidden in a secret compartment that electronically operated the

right rear tail light to open.

        12.     The DEA was contacted about the suspected narcotics, and the detective called

for backup before proceeding to remove the suspected narcotics from the Cadillac. The detective

went back to the service vehicle where Zapata was sitting and informed her of her Miranda

rights. He explained that he had discovered suspected narcotics and inquired about what type of

narcotics she was carrying, where she was going to deliver the narcotics, and how much she was

going to be paid for the delivery. Zapata confessed that it was her first time to transport

narcotics and that she did not know how much she was going to be paid for delivering the

narcotics, nor did she know what type of drugs were in the Cadillac. Zapata further explained

that she was supposed to receive a call with instructions and that the plan was to take the

Cadillac to a Walmart in Dallas, where she would leave the keys in the car so “they” could take

the drugs out. Zapata did not disclose the name of who had hired her to make the delivery.

        13.     When asked if “they” bought the Cadillac for her or if she gave them the car to

install the secret compartment, Zapata admitted that she gave “them” the Cadillac so that “they”

could install the compartment.

        14.     Zapata and her family were taken to the WCSO. The Cadillac was also brought to

the WCSO where eight bundles of suspected cocaine were extracted out of the secret electronic

compartment behind the Cadillac’s tail light. A field test was conducted on a bundle which

returned a positive result for cocaine.       The total weight of the bundled cocaine was

approximately 8 kilograms. The bundles were heat-sealed and had different markings and layers

of packaging, including baby wipes and dryer sheets, which is a common method used by drug

traffickers to mask the scent of narcotics.

                                              Page 5
               Case 1:19-cv-00479 Document 1 Filed 05/03/19 Page 6 of 9



       15.      A DEA Task Force Officer attempted to interview Zapata, but when she requested

an attorney, the interview was terminated. The daughters were not interviewed, and they denied

having any knowledge of the narcotics.

       16.      On December 17, 2018, Zapata was arrested pursuant to state drug charges. On

December 19, 2018, Zapata was charged by Information with Possession of Cocaine more than

400 kilograms. 2 Zapata was scheduled for a Docket Call on January 9, 2019; but when she

failed to appear, a bench warrant was issued for her arrest. The bench warrant remains active.

       17.      Based on the agents’ training and experience in similar investigations, the agents

know that persons who distribute illegal substances utilize their vehicles to transport either the

illegal narcotics or the illicit proceeds between the source of supply, distributors, and buyers.

Furthermore, based on the use of the Defendant Vehicle on December 17, 2018, agents seized

the Defendant Vehicle as the vehicle had been modified and customized to facilitate unlawful

drug crimes.

       18.      In January 2019, the DEA provided the purported co-owners (i.e. Zapata and

Ortega) with notice of the Defendant Vehicle’s seizure and its intention to administratively

forfeit the Defendant Vehicle pursuant to the Controlled Substances Act. On February 3, 2019,

Ortega submitted a claim, contesting the administrative forfeiture of the Defendant Vehicle;

Zapata, however, did not file a claim.

       19.      While Ortega has claimed the Defendant Vehicle as a co-owner, the information

obtained during the investigation establishes that it was Zapata who exercised dominion and

control over the vehicle. Given Zapata’s use of the Defendant Vehicle to transport cocaine in a


2
 See State of Texas v. Martha Alicia Zapata, No. 18-2706-K368 (368th Dist. Ct., Williamson County,
Tex., Dec. 19, 2018).
                                              Page 6
              Case 1:19-cv-00479 Document 1 Filed 05/03/19 Page 7 of 9



concealed compartment to facilitate a drug crime and in light of her admission that she was

carrying narcotics, these facts and circumstances would lead a reasonable person to believe that

the Defendant Vehicle represents property used or intended to be used to facilitate unlawful drug

crimes. Therefore, the Defendant Vehicle is subject to forfeiture pursuant to 21 U.S.C. §

881(a)(4) as the Defendant Vehicle was property used or intended to be used to facilitate

unlawful drug crimes in violation of 21 U.S.C. §§ 801, et seq.

                                           V. PRAYER

       WHEREFORE, Plaintiff United States of America prays that due process issue to enforce

the forfeiture of the Defendant Vehicle; that due notice, pursuant to Rule G(4), be given to all

interested parties to appear and show cause why forfeiture should not be decreed 3; that a warrant

for an arrest in rem be ordered; that the Defendant Vehicle be forfeited to the United States of

America; that the Defendant Vehicle be disposed of in accordance with the law; and for any such

further relief as this Honorable Court deems just and proper.




3
 Appendix A, Notice of Complaint of Forfeiture, which is being filed along with this Complaint, will be
sent to those known to the United States to have an interest in the Defendant Vehicle.
                                                Page 7
Case 1:19-cv-00479 Document 1 Filed 05/03/19 Page 8 of 9
Case 1:19-cv-00479 Document 1 Filed 05/03/19 Page 9 of 9
Case 1:19-cv-00479 Document 1-1 Filed 05/03/19 Page 1 of 1
            Case 1:19-cv-00479 Document 1-2 Filed 05/03/19 Page 1 of 2



                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE WESTERN DISTRICT OF TEXAS
                                  AUSTIN DIVISION

UNITED STATES OF AMERICA,                       §
               Plaintiff,                       §
                                                §
v.                                              §    Civil No. A-19-CV-479
                                                §
ONE 2012 CADILLAC SRX SUV,                      §
VIN: 3GYFNAE3XCS545828,                         §
                Defendant.                      §

                      NOTICE OF COMPLAINT FOR FORFEITURE

       1.      On May 3, 2019, a Verified Complaint for Forfeiture in rem was filed in this

Court by the United States Attorney for the Western District of Texas, against the below-

described property, which is also specifically described in the Verified Complaint for Forfeiture,

for violations of 21 U.S.C. §§ 801 et seq., and subject to forfeiture to the United States pursuant

to 21 U.S.C. § 881(a)(4), namely:            One 2012 Cadillac SRX SUV K3500, VIN:

3GYFNAE3XCS545828 (hereinafter referred to as “Defendant Vehicle”).

       2.      Pursuant to Rule G(4)(b) of the Supplemental Rules for Admiralty or Maritime

Claim and Asset Forfeiture Actions (hereinafter “Supplemental Rules”), notice to any person

who reasonably appears to be a potential claimant shall be by direct notice. Accompanying this

notice is the Verified Complaint for Forfeiture which has been filed in this cause and which

describes the Defendant Vehicle. Pursuant to Supplemental Rule G(4)(b), any person claiming

an interest in the Defendant Vehicle who has received direct notice of this forfeiture action must

file a Claim, in compliance with Supplemental Rule G(5)(a), with the court within 35 days after

the notice was sent, if delivered by mail, or within 35 days of the date of delivery, if notice

was personally served. An Answer or motion under Rule 12 of the Federal Rules of Civil

Procedure must then be filed within 21 days of the Claim being filed.

                                                                                    APPENDIX A
            Case 1:19-cv-00479 Document 1-2 Filed 05/03/19 Page 2 of 2



       3.      The Claim and Answer must be filed with the Clerk of the Court, 501 W. Fifth

Street, Austin, Texas 78701, and copies of each must be served upon Assistant United States

Attorney Daniel M. Castillo, 903 San Jacinto, Suite 334, Austin, Texas 78701, or default and

forfeiture will be ordered. See 18 U.S.C. § 983(a)(4)(A) and Rule G(5) of the Supplemental

Rules for Admiralty or Maritime Claim and Asset Forfeiture Actions.

       4.      Failure to follow the requirements set forth above will result in a judgment by

default taken against you for the relief demanded in the complaint.




                                                                                APPENDIX A
            Case 1:19-cv-00479 Document 1-3 Filed 05/03/19 Page 1 of 2



                           UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF TEXAS
                                  AUSTIN DIVISION

UNITED STATES OF AMERICA,                      §
               Plaintiff,                      §
                                               §
v.                                             §   Civil No. A-19-CV-479
                                               §
ONE 2012 CADILLAC SRX SUV,                     §
VIN: 3GYFNAE3XCS545828,                        §
                Defendant.                     §


                     WARRANT FOR THE ARREST OF PROPERTY

TO THE UNITED STATES MARSHALS SERVICE OR OTHER AUTHORIZED LAW
ENFORCEMENT OFFICER OR ANY OTHER PERSON OR ORGANIZATION
AUTHORIZED BY LAW TO ENFORCE THE WARRANT:

       WHEREAS a Verified Complaint for Forfeiture in rem was filed on May 3, 2019, against

the following property: One 2012 Cadillac SRX SUV K3500, VIN: 3GYFNAE3XCS545828

(hereinafter referred to as “Defendant Vehicle”), alleging that the Defendant Vehicle is

subject to forfeiture to the United States of America pursuant to 21 U.S.C. § 881(a)(4) for

violations of 21 U.S.C. §§ 801 et seq., and

       WHEREAS an Order has been entered by the United States District Court for the

Western District of Texas that a Warrant for Arrest of Property be issued as prayed for by

Plaintiff United States of America,

       YOU ARE THEREFORE COMMANDED to arrest the Defendant Vehicle as soon as

practicable by serving a copy of this warrant on the custodian in whose possession, custody, or

control the Defendant Vehicle is presently found, and to use whatever means may be appropriate

to protect and maintain the Defendant Vehicle in your custody until further order of this Court,
            Case 1:19-cv-00479 Document 1-3 Filed 05/03/19 Page 2 of 2



including designating a substitute custodian or representative for the purposes of maintaining the

care and custody of the Defendant Vehicle and to make a return as provided by law.

       SIGNED this _________ day of _________________________, 2019.


                                                    JEANNETTE J. CLACK
                                                    United States District Clerk
                                                    Western District of Texas


                                             By:    _________________________________
                                                    Deputy
            Case 1:19-cv-00479 Document 1-4 Filed 05/03/19 Page 1 of 2



                           UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF TEXAS
                                  AUSTIN DIVISION

UNITED STATES OF AMERICA,                      §
               Plaintiff,                      §
                                               §
v.                                             §   Civil No. A-19-CV-479
                                               §
ONE 2012 CADILLAC SRX SUV,                     §
VIN: 3GYFNAE3XCS545828,                        §
                Defendant.                     §


                 ORDER FOR WARRANT OF ARREST OF PROPERTY


       WHEREAS a Verified Complaint for Forfeiture in rem was filed on May 3, 2019, against

One 2012 Cadillac SRX SUV K3500, VIN: 3GYFNAE3XCS545828 (hereinafter referred to

as “Defendant Vehicle”), alleging that the Defendant Vehicle is subject to forfeiture to the

United States of America pursuant to 21 U.S.C. § 881(a)(4) for violations of 21 U.S.C. §§ 801 et

seq.; IT IS THEREFORE

       ORDERED that a Warrant for Arrest of Property of Defendant Vehicle issue as prayed

for, and that the United States Marshals Service for the Western District of Texas, or any other

law enforcement officer, or any other person or organization authorized by law to enforce the

warrant, be commanded to arrest the Defendant Vehicle and take it into possession for safe

custody as provided by Rule G, Supplemental Rules of Federal Rules of Civil Procedure, until

further order of the Court, and to use whatever means may be appropriate to protect and maintain

the Defendant Vehicle while in custody, including designating a substitute custodian or

representative for the purposes of maintaining the care and custody of the Defendant Vehicle and

to make a return as provided by law.
    Case 1:19-cv-00479 Document 1-4 Filed 05/03/19 Page 2 of 2



SIGNED this ______ day of _________________________, 2019.



                                      __________________________________
                                      UNITED STATES DISTRICT JUDGE
